Exhibit FOR RELEASE ON AUG 6, 2:00 PM E.T. Cogo Group, Inc. Reports 2008 Second Quarter Results · Q2 Net Revenue: $68.2 million (a year-on-year increase of 34.9%) · Q2 Net Income: $6.5 million GAAP ($8.4 million Non-GAAP with a year-on-year increase of 36.1%) · Q2 EPS Diluted: $0.16 GAAP ($0.21 Non-GAAP EPS Diluted with a year-on-year increase of 31.3%) · Company provides Q3 guidance of $70-74 million in revenue and $0.14 Non-GAAP EPS Diluted and expectsfull year of $280-290 million in revenue and estimates Non-GAAP EPS Diluted of SHENZHEN, China, Aug 6, 2008—Cogo Group, Inc. (NASDAQ: COGO), a China-based provider of customized module design solutions as well as engineering and technology services to domestic and international technology product companies, today announced unaudited financial results for its second quarter 2008. The Company reported quarterly revenue of $68.2 million, up 34.9% year-over-year, compared to $50.6 million reported in the second quarter of 2007.The Company continued to experience growth across all end markets - mobile handset, telecommunication equipment, and digital media, which it believes are among the fastest growing markets in China. Net income for the second quarter of 2008 was $6.5 million, up 27.2% from $5.1 million in the same period last year, with Non-GAAP net income up 36.1% over the same period last year.Earnings per common share (“EPS”) Diluted on a U.S. GAAP basis were $0.16, and Non-GAAP EPS Diluted (which excludes share-based compensation expenses and acquisition related costs including amortization of intangible assets and recognized deferred taxation) was $0.21, up 31.3% from the second quarter of 2007. Key Financial Indicators (all numbers in USD thousands, except share data) Q2 2008(1) Q2 2007(1) Percent Change Consolidated Revenue $68,218 $50,554 34.9% Cost of Sales $55,946 $40,785 37.2% Gross Profit $12,272 $9,769 25.6% Net Operating Expenses $6,423 $4,778 34.4% Income from Operations $5,849 $4,991 17.2% Net Income(2) $6,466 $5,082 27.2% EPS Diluted $0.16 $0.13 23.1% Non-GAAP EPS Diluted $0.21 $0.16 31.3% (1) The US dollar amounts are calculated based on the conversion rate of US $1 to RMB 6.8591 as of June 30, 2008 and US $ 1 to RMB 7.6120 as of June 30, 2007. (2) Included in the Q2 2008 net income was an amount of $1.3 million for a share-based compensation expense in accordance with Statement of Financial Accounting Standards of No. 123 (revised 2004), Share-Based Payment (“SFAS 123R”) and $0.6 million acquisition related costs including amortization of purchased intangible assets and recognized deferred taxation. Non-GAAP net income excluding the effects of share-based compensation expense and acquisition related costs was $8.4 million or a $0.21 Non-GAAP EPS Diluted in Q2 2008. 1 Second quarter highlights and recent updates: · Signed $10 million telecommunications module solutions contract with ZTE to secure sustainable revenue growth in the telecommunications market. · Repurchased 405,000 shares at an average of $12.73 pursuant to stock repurchase program. (Under the repurchase program, the Company may repurchase up to 5 million shares of its outstanding common stock on the open market or in negotiated transactions. The company may repurchase 4,595,000 shares in addition to the transactions.) Recent Developments The Company signed an agreement to acquire Long Rise, a China-based company specializing in low-cost CDMA mobile handset design solutions with a customer base of over 300 small and mid-sized enterprises. This acquisition is expected to extend Cogo’s product offerings to address the demands of the rapidly expanding CDMA market, stimulated by China Telecom’s entrance into the CDMA market in the second half of 2008 following the restructuring of China’s telecom industry. Jeffrey Kang, CEO of Cogo Group, Inc. commented that due to China's tightened monetary policy and a few natural disasters, China’s end-market environment in Q2 was the worst Cogo had faced in the past few years. “We believe we have outperformed expectations to deliver over 30% growth in a tough end-market environment. While this tightening has reduced demand for our mobile handsets business, our business driven by infrastructure investment, such as telecom and most carrier-related digital media, has been solid and is still growing as expected. In addition, Cogo's growing international handset business hasmaintained unit shipment growth, helping to offset domestic weakness.
